Title: Thomas Boylston Adams to William Cranch, 4 August 1791
From: Adams, Thomas Boylston
To: Cranch, William


Dear William
Braintree August 4th: 1791
Either write upon larger paper, or give an outside cover to your letters, for in the act of opening yours which I have just recd: I took away with the wafer much of the connection of several sentences; and being interested in every word I felt rather out of humor; However I collected sufficient from the whole cloth to make quite a decent garment. The only circumstance to be regretted is, that it was too long upon the road between here and the tailors, and thus disappointed the owner, by obliging him to appear in an old suit upon a publick occasion. Hieroglyphick’s! I wish you much pleasure in decyphering them. Tomorrow morning our Family sett out for Haverhill. I have twice written a few lines to Uncle Shaw informing him of their intention, and the time appointed for going. The first time, they concluded to delay their journey for a few days, and yesterday I wrote again, but had no opportunity for sending the letter to Boston; therefore neither of the letters were sent. Prepared or not, you have them tomo: night bag & —age. I take it you have allready ascended many steps toward attain’g the object of your wishes. Those of your hopes and expectation will probably be more difficult, as they are more important. Every thing as yet wears a cheerful countentance towards you. May those features never assume the gloom of despondency. Your account of Judge Sargeant, allows by this time very little hope of his life You I trust among his numerous mourners will not be the least. He has appeared to interest himself in your favor so far as he was capable, and from the benevolent disposition he has discovered, you have every reason to presume that you, with the rest of his friends will lose a kind benefactor; the sympathetic feelings of your heart upon occasions of this kind do not require a prompter. As you have allready commented upon the kind of security you will give for a few symptoms, I shall make no additions to it; I only wish I were able to be your Banker at the lay you mention. I think a few Pounds, expended in purchasing some of the most valuable of Mr Thaxters professional Books, would not be badly applied. We go on after the goodly sort in Braintree, all except poor me, who I fear will have at the next general assembly of birds, the matter of 40 Indictments presented for murder, and many actions of tresspass vi et armis. Poor Charles will be (luged in for snacks) as an accessory, for he was pretty generally as the great Sportsmen say. In at the death—of the birds which I killed. Your good family are all well, but you will be able to hear verbally by the folks. I should have been happy, had it been possible for me to have attended the rest in their tour; but I can be tollerable easy at Home. My love to some, only one or two out of your family, comps to all.
Yours &ca
Thomas B Adams
